Name: Commission Regulation (EC) No 933/2002 of 31 May 2002 opening and providing for the management of tariff quotas for certain agricultural products originating in Switzerland, and repealing Regulation (EC) No 851/95
 Type: Regulation
 Subject Matter: tariff policy;  agricultural activity;  international trade;  Europe
 Date Published: nan

 Avis juridique important|32002R0933Commission Regulation (EC) No 933/2002 of 31 May 2002 opening and providing for the management of tariff quotas for certain agricultural products originating in Switzerland, and repealing Regulation (EC) No 851/95 Official Journal L 144 , 01/06/2002 P. 0022 - 0024Commission Regulation (EC) No 933/2002of 31 May 2002opening and providing for the management of tariff quotas for certain agricultural products originating in Switzerland, and repealing Regulation (EC) No 851/95THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council and Commission Decision 2002/309/EC, Euratom as regards the Agreement on Scientific and Techbological Cooperation of 4 April 2002 on the conclusion of seven Agreements with the Swiss Confederation(1), and in particular the Agreement on trade in agricultural products(2), hereinafter called "the Agreement", and in particular Article 2 thereof,Whereas:(1) It is necessary to open and provide the management rules for the tariff quotas provided in Annex 2 of the Agreement.(2) These tariff quotas should be managed by the Community authorities and the Member States in accordance with the management system for tariff quotas provided for in Articles 308a, 308b and 308c of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(3), as last amended by Commission Regulation (EC) No 444/2002(4).(3) To be eligible for the benefit of these tariff quotas products must originate in Switzerland in conformity with the rules referred to in Article 4 of the Agreement.(4) The tariff quota for table cherries of CN code 0809 20 95 replaces the tariff quota for the same product, the subject of order No 09.0901, laid down by Council Regulation (EC) No 851/95(5). That Regulation will thereby become redundant and should be repealed from the date of entry into force of the Agreement.(5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee,HAS ADOPTED THIS REGULATION:Article 11. Subject to paragraph 2, the tariff quotas for products originating in Switzerland listed in the Annex to this Regulation shall be opened annually, and at the rates of customs duty indicated in that Annex, from 1 January to 31 December.2. In 2002, the tariff quotas shall be opened from 1 June to 31 December. The annual volumes shall be reduced to a level in proportion to the number of months the tariff quotas are open. Any fractions of a tonne resulting from this calculation shall be rounded up to the next complete tonne.Article 2The tariff quotas referred to in Article 1 shall be managed by the Commission in accordance with the Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93.Article 3Regulation (EC) No 851/95 shall be repealed from 1 June 2002.Article 4This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 31 May 2002.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 114, 30.4.2002, p. 1.(2) OJ L 114, 30.4.2002, p. 132.(3) OJ L 253, 11.10.1993, p. 1.(4) OJ L 68, 12.3.2002, p. 11.(5) OJ L 86, 20.4.1995, p. 7.ANNEXList of tariff quotasNotwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is considered to be as having no more than an indicative value, the coverage of the tariff quotas within the context of this Annex, being determined by the coverage of the CN codes. Where ex CN codes are indicated, the coverage of the tariff quotas is to be determined by application of the CN code and corresponding description taken together.>TABLE>